Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “ramping surfaces”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40-41 and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what are the meets and bounds of the “ramped surfaces” because they are undefined.  They were examined as best understood to be a structure akin the arcuate surfaces.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 40-41 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not find support for the ramping surfaces acting against each other to urge the wedge segments laterally to promote frictional engagement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 7,752,824) in view of Bailet (US 4,369,012).  Brown discloses a fastener assembly comprising: a body (34) defining a cavity (42) that converges from the larger upper end to a smaller lower end (40) and with an access opening at the lower end;  an elongated member (18) has a circumferential external profile between its ends for insertion through the access opening and into the cavity;  a split wedge (44) having at least two wedge segments (50) each with a thick end and a thin end (see Fig. 5) and in inner profile mating with the external profile of the elongated member and; a retainer (56) engaging the external profile of the elongated member.  The elongated member is inserted onto body through the access opening positioning the wedge segments around the elongated member and the retaining member is engaged between the elongated member and opposite side of the body preventing relative movement (column 12, first paragraph).  Brown discloses the elongated member can include spaced apart circumferential protrusion defining a “ramping surface” and the wedge segments can have opposing “ramping surfaces” surfaces (column 9, paragraph beginning line 56).  Brown does not disclose the ramping surfaces having an arcuate surface.  Bailet discloses a fastener assembly including ramping surfaces with an arcuate surface (Figs. 8 and 9) as an alternative to a threaded surfaces (Figs. 1-4).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art replace the threaded surface of Brown with an arcuate ramping surfaces as disclosed because Bailet because Bailet teaches them as alternatives yielding the same results.  And once the combination was made, the arcuate ramping surfaces would provide a lateral force to the wedge segments to promote a frictional engagement in a same way as the instant application.  Bailet further teaches that a spring is not necessary and therefore it would have been obvious for one skilled in the art to not have a spring.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bailet as applied to claim 38 above, and further in view of Schneider (US 5,074,731).  Schneider discloses a slotted retainer (1) to receive an elongated member.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the retainer of modified Brown with a slotted retainer as disclosed in Schneider because the slotted retainer provides the advantage of quicker instillation by being able to be installed laterally.

Allowable Subject Matter
Claim 41 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  And claim 47 may also be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s remarks have been considered but, are moot in light of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677